F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                           MAY 18 2005
                                 TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                Clerk

 NATHANIEL WAYNE BUCHANAN,
 JR.,

               Petitioner - Appellant,                    No. 04-3497
          v.                                     (D.C. No. 03-CV-3086-RDR)
 UNITED STATES BUREAU OF                                   (D. Kansas)
 PRISONS; N. L. CONNOR, Warden,

               Respondents - Appellees.


                           ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      Petitioner Nathaniel W. Buchanan appeals the district court’s dismissal of

his petition for a writ of habeas corpus under 28 U.S.C. § 2241. His petition

seeks credit on his federal sentence for time served in a state facility on a state




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.   This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
sentence. For substantially the same reasons set forth by the district court, we

affirm.

      Petitioner, convicted of bank robbery in the United States District Court for

the Middle District of Tennessee, was sentenced November 29, 1979, to two

concurrent 20-year sentences. After he had served three years, the United States

Parole Commission (the Commission) decided to grant him parole. Because of a

detainer submitted by Tennessee, however, he was paroled to the custody of that

state’s Department of Corrections on August 17, 1982, and he served a state

prison sentence until June 6, 1986 (approximately 46 months), when he was

released subject to both federal and state parole supervision. Under the

Commission’s regulations Petitioner’s time in state custody was given the same

parole credit as if he had been released from incarceration. See 28 C.F.R. §§ 2.32

(parole to detainers), 2.52 (revocation of parole).

      On August 3, 1989, the Commission revoked Petitioner’s parole for

violating the conditions of parole by driving with a suspended license, which

resulted in two days of jail time. As a result, none of the time already spent on

parole, including the time in state custody, was credited against his sentence. See

28 C.F.R. § 2.52(c)(2). Petitioner was paroled a second time on August 29, 1989,

but he again violated the terms of his parole, and it was revoked after a hearing




                                          -2-
on March 10, 1993. He has been imprisoned ever since, and the Commission has

determined to hold Petitioner until the expiration of his sentence.

      On March 8, 2002, Petitioner filed an appeal with the Commission’s

National Appeals Board, arguing that the Commission had waived jurisdiction

over him when it paroled him to the Tennessee state detainer in 1982. The Board

denied the appeal. Petitioner also sought administrative relief through the Bureau

of Prisons, contending in an August 20, 2002, complaint that his sentence

computation was incorrect because he had not been given credit on his federal

sentence for the 46 months he served in state custody. This claim was rejected.

      On February 18, 2003, Petitioner filed a § 2241 petition in the

United States District Court for the District of Kansas. He argued that under 18

U.S.C. § 3585(b) he was entitled to credit against his federal sentence for the time

served in state custody. The petition also sought credit for 15 days’ confinement

in county jail awaiting transfer to federal prison and an unspecified 160 days that

he alleged should be credited to his sentence. The district court denied the

petition, concluding that Petitioner failed to exhaust his administrative remedies

as to the 160 days, that the 15 days in county jail had in fact been credited against

his sentence, and that Petitioner was not entitled to credit against a federal

sentence for time served in state custody.




                                          -3-
      Petitioner appeals, arguing that he is entitled to credit for the time spent in

state custody and that the district court failed to liberally construe his pro se

petition and consequently erred in its exhaustion ruling. We exercise jurisdiction

under 18 U.S.C § 2253(a) and affirm.

      Petitioner’s principal claim is that he is entitled to 46 months’ credit on his

federal sentence for the time served in state custody. This claim is without merit.

See Weeks v. Quinlan, 838 F.2d 41, 45-47 (2d Cir. 1988); Garafola v. Wilkinson,

721 F.2d 420, 426 (3d Cir. 1983). Because Petitioner’s parole revocation was

based on conviction of a new offense punishable by imprisonment, the

Commission was required to order forfeiture of all prior time spent on parole,

including the time in state prison. See DeCuir v. United States Parole Com’n,

800 F.2d 1021, 1023 (10th Cir. 1986).

      We also agree with the district court that Petitioner failed to exhaust

administrative remedies as to the unspecified claim for 160 days’ credit.

Petitioner must exhaust the available administrative remedies prior to pursuing

relief under § 2241. See Williams v. O’Brien, 792 F.2d 986, 987 (10th Cir. 1986)

(per curiam); Soyka v. Alldredge, 481 F.2d 303, 306 (3d Cir. 1973). Although

Petitioner pursued administrative remedies in his claim for credit for the 46

months, none of his filings make any mention of the 160 days, even if we

construe his pro se pleadings liberally.


                                           -4-
We AFFIRM the judgment of the district court.

                              ENTERED FOR THE COURT


                              Harris L Hartz
                              Circuit Judge




                                -5-